IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                     NOS. WR-89,000-02, WR-89,000-03 AND WR-89,000-04


               EX PARTE BRITTANY KATHLEEN MCDONOUGH, Applicant


                  ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                    CAUSE NO. CR25141-B, CR25375-A AND CR25376-A
                 IN THE 35TH DISTRICT COURT FROM BROWN COUNTY


        Per curiam.

                                             ORDER

        Applicant pleaded guilty to three charges of delivery of a controlled substance in exchange

for three concurrent twenty-year sentences. She did not appeal her convictions. Applicant filed

these applications for writs of habeas corpus in the county of conviction, and the district clerk

forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends, among other things,1 that her pleas were involuntary because she

requested a new attorney and believed that she was getting one, but that her existing attorney told

her that it did not matter, that the State would not be working with her, and that if she did not accept



       1
           This Court has reviewed Applicant’s other claims and finds them to be without merit.
                                                                                                       2

the plea offer on that date, she would receive consecutive twenty-year sentences in all three cases.

Applicant has alleged facts that, if true, might entitle her to relief. Hill v. Lockhart, 474 U.S. 52

(1985); Ex parte Argent, 393 S.W.3d 781 (Tex. Crim. App. 2013). Accordingly, the record should

be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC.

art. 11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claims. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial

court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent her

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall first supplement the habeas records with copies of all relevant documents

including the trial dockets, any written requests for appointment of a different attorney, and the plea

papers including any written plea agreements, admonishments, waivers and stipulations. The trial

court shall make findings of fact and conclusions of law as to whether trial counsel’s performance

was deficient and Applicant would have insisted on a trial but for counsel’s alleged deficient

performance. The trial court may make any other findings and conclusions that it deems appropriate

in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested
                                                   3

by the trial court and obtained from this Court.



Filed: August 19, 2020
Do not publish